DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-14, 18, 20-24 are pending.  Applicant’s previous election of Group I, claims 1, 3-9 and 23-24 and the following species still applies and claims 10-14, 18, 20-22 remain withdrawn.

    PNG
    media_image1.png
    187
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    1033
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    1039
    media_image3.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 07/06/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-9 and 23-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “little to no adhesion to a second substrate” which is not supported because it includes “no adhesion” whereas the relevant portion of the specification only discloses “minimal” adhesion to the second substrate (i.e., providing support for “little” but not providing support for “no”).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-9 and 23-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites adhesion properties that are vague in multiple ways.  
First, the methodology for testing the composition for these adhesion properties is vague (1) in terms of how/if the unprimed substrate is prepared (e.g., is the substrate allowed to be cleaned?, is the surface of the surface allowed to be activated, e.g., by plasma?, is the substrate allowed to be roughened?, or are all such surface preparations considered a type of “priming” of the substrate etc.), (2) in terms of how/if the other substrate is prepared (e.g., is the second substrate allowed to be treated with a release agent prior to testing for low/no adhesion?), (3) in terms of the temperature (of the adhesive and substrate) and pressure upon application/curing of the adhesive, (4) in terms of the time/aging conditions between curing of the adhesive and testing for adhesion, and (5) in terms of how the cured adhesive is tested for adhesion (i.e., how is force applied to pull the adhesive away, in terms of amount of force applied and direction of application of the force?).
Second, the amounts of adhesion being recited are vague.  The “little” adhesion for the second surface is vague in terms of what level of adhesion is little.

Claim 2 recites “and liquid crystal resin, non-resin containing polyetherimides” which is vague because it is unclear if this is all one type of material (given that “and” typically indicates the last item of a list, even though it appears there are two materials that follow the word “and”) and it is also unclear what “non-resin containing polyetherimides” means (is the polyetherimide part of the list as long as it is not a resin, if so it is unclear how polyetherimide could be non-resinous, or is the polyetherimide only part of the list if it does not contain another different resin within it?).
Claim 2 also recites “alclad” which appears to be a trademark and therefore is vague.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parteSimpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  MPEP 2173.05(u).

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-9, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (U.S. 2011/0224344) in view of Jeram et al. (U.S. 3,884,866) in view of Nakayoshi et al. (U.S. 6,797,772) in view of Meguriya et al. (U.S. 2008/0249244) in view of Yoshida et al. (WO 2014-038728, US 2015/0235872 cited as equivalent).
Regarding claims 1, 3-9, 23 and 24, Fujisawa teaches a composition comprising a polysiloxane with 2 or more alkenyl groups, a combination of hydrogen functional polysiloxanes each have at least 2 hydrogens per molecule (e.g., dimethylsiloxane-methylhydrogensiloxane copolymer endblocked with trimethylsiloxy groups, [0077], corresponding to the elected species of B2 and within the scope of claim 4, and a different polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups, [0084], corresponding to the elected species B1 given that there must be at least 2 hydrogens), a platinum catalyst, inhibitors as in claim 5, and the following adhesion promoter which corresponds to claims 6-9 and Applicant’s elected species (i.e., is able to be formed by reacting the compounds of claim 8, e.g., by reacting glycidoxypropyltrialkoxysilane and an alkenyl functional linear polydimethylsiloxane with terminal OH groups, [0098]-[0100], also see the disclosed ranges for a and b which overlaps the claimed ranges), (see abstract, [0046]-[0051], [0072]-[0086], [0091], [0093]).

    PNG
    media_image4.png
    103
    370
    media_image4.png
    Greyscale

The composition is disclosed as being used with a solvent which makes it liquid ([0029]).
Fujisawa teaches all of the above subject matter but does not disclose the claimed x and r ratio.  However, Jeram is also directed to polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups and teaches that an x:r ratio overlapping the claimed range is suitable/preferred for using such compounds as curing agents for unsaturated organosilicons (see abstract, col. 5, lines 15-40).  Thus, it would have been obvious to have used such a ratio for the polysiloxane 
Modified Fujisawa does not disclose the claimed silica filler separate from the catalyst, however, Nakayoshi is also directed to an addition curable silicone adhesive composition (as in Fujisawa) and teaches that up to 50 parts by weight of silica (different from the catalyst, as claimed) may be added to 100 parts of the vinyl polysiloxane in order to improve hardness and strength (see abstract, col. 12, lines 5-25) and thus it would have been obvious to have included such an amount of silica in the composition of modified Fujisawa in order to improve hardness and strength.
Regarding claims 23, and 24, modified Fujisawa teaches all of the above subject matter.  Fujisawa additionally teaches an overlapping amount of the claimed A, C, D, and F ingredients ([0036], [0092], [0094], [0101]) as in claim 23.  Fujisawa also discloses an overlapping molar ratio of the hydrogens and alkenyl groups in the composition compared to claim 24 ([0089], with those functional groups being provided by the B and A ingredients, respectively).  
Also, as explained above, the silica from Nakayoshi in modified Fujisawa is included in an amount that overlaps the claimed amount of the E ingredient.  
Also, Jeram in modified Fujisawa discloses an overlapping range of x and r.  That is, from Fujisawa, the number of hydrogen atoms in the polymers within the B ingredient should be at least 2 and the R2HSiO(1/2) unit is the only repeating unit in [0084] that has a hydrogen so Fujisawa teaches that the polymer in [0084] has at least two R2HSiO(1/2) units.  Also, Jeram in modified Fujisawa teaches a ratio of M to Q units in such a crosslinker of 0.5:1 to 10:1 (see above).  Thus, the ranges of M and Q units in modified Fujisawa (via Jeram) include, e.g., 8 
Modified Fujisawa does not disclose the claimed weight percent of the B ingredients.  However, Meguriya is also directed to addition cured silicone adhesive compositions with B ingredients including those discussed above (corresponding to B1 and B2 as claimed) from Fujisawa, and teaches that the overall amount of such B ingredients should be 0.5-15 parts by weight per 100 parts by weight of the alkenyl functional polysiloxane (and also teaches a molar ratio of H to alkenyl that overlaps claim 24) in order to provide sufficient crosslinking between the H and alkenyl reactive groups (see abstract, [0034], [0035]-[0036]).  Thus, it would have been obvious to have included the B ingredient from modified Fujisawa at the above amount from Meguriya because Meguriya teaches that such amount is suitable for providing the desired functionality in modified Fujisawa (i.e., reacting the H and alkenyl groups in the A and B ingredients). 
Although the above amount of the B ingredient in modified Fujisawa (via Meguriya) is not separated into separate amounts for B1 and B2 (given that Fujisawa already discloses combining B1 and B2 in the overall B ingredient), when faced with a mixture (in this case B1 and B2), one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or 
See MPEP 2144.05 II A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving 
Given the above prima facie obvious 1:1 ratio for the mixture of B1 and B2, and given the overall range of 0.5-15 parts by weight for the hydrogen functional polysiloxane in modified Fujisawa (via Meguriya), the range for B1 and B2 overlaps claim 23 (e.g., 10 total parts of B from Meguriya in modified Fujisawa would correspond to 5 parts of B1 and 5 parts of B2 according to the 1:1 ratio).
Additionally and alternatively to the above from Meguriya regarding the amount of B1 and B2, Yoshida is also directed to addition curable silicone adhesives that include the same B1 and B2 ingredients as already taught by Fujisawa (see abstract, [0035]-[0036], and provides examples in which such a combination of B ingredients are used at a 1:1 ratio and at a weight percentage that overlaps the range of claim 23 (relative to the alkenyl functional polysiloxane) ([0073]-[0074], Table 1, practical example 1).  Thus, it would have been obvious to have used the above amounts by weight from Yoshida for the amounts of the corresponding B1 and B2 ingredients already taught in modified Fujisawa because Yoshida shows that such amounts are suitable for providing the desired functionality (i.e., curing of H and alkenyl groups in an addition curable silicone composition).
It is noted that Yoshida also provides an additional and alternative basis to render obvious the claimed x:r ratio (compared to Jeram) because Yoshida discloses an exemplified amount of 
The optional limitations of claim 23 and 24 do not apply to the above references.
Modified Fujisawa does not disclose the claimed adhesion properties of claims 1 and 3, however, this limitation is inherently met by the embodiments of modified Fujisawa that overlap the embodiments of the present application in terms of the type and amount of materials in the composition.  That is, applying these overlapping compositions taught by modified Fujisawa (that match the compositions used the present disclosure) to the same substrate materials and via the same testing methodologies as in the present application will inherently produce the claimed adhesion properties in the same way as in the present application.  In addition to the above (which is already sufficient for meeting the claim limitation), the claims do not preclude the plastic substrate from being roughened (thereby allowing for additional adhesion via mechanical interlocking of the cured adhesive in the roughened grooves of the plastic substrate), and the claims do not preclude the metal substrate from being treated with a release coating prior to testing (thus further reducing/eliminating adhesion to the metal substrate).  
As explained above, the “reaction product” limitations (of claims 7-8) are not explicitly disclosed but the resulting compound is the same as the claimed reaction product and therefore meets the product by process limitation.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
Furthermore, the “for preparing…” and “selective adhesion” language in the preamble is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used for selected adhesion.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant and the declarant argue that the primary reference does not render obvious a mixture of B1 and B2.  This is still not persuasive.  Applicant emphasizes the examples and argues that the disclosure of a mixture of B ingredients is “merely drafting style” and one of 
Applicant and the declarant argue that the primary reference does not teach the claimed location of the hydrogen atoms in the B1 and B2 ingredients.  This is not true.  There is a statement that the location is not limited in the primary reference (such that all possible locations would be within the scope of the prior art), but then specific embodiments are called out that match the locations in the claimed B1 and B2 ingredients ([0077]-[0084]).
Applicant and the declarant argue that the primary reference’s composition is used in die bonding with organic solvent.  However, the present claims are for a composition, not a bonded object and therefore the intended use in the claims is not given patentable weight as explained in the rejection above.  The adhesive properties as claimed (in as much as they can be understood given the numerous uncertainties) are also inherently met by the embodiments of modified Fujisawa that overlap the embodiments of the present application in terms of the type and amount of materials in the composition (as explained in the rejection above).  Fujisawa does not need to explicitly teach using the composition on substrate materials like those mentioned in the claims because the claimed substrate materials are merely recited in the context of testing an adhesive property of the composition being claimed.  As explained above, this adhesive property 
Regarding the solvent, the claims do not preclude a solvent and therefore this is an irrelevant argument (i.e., it does not matter if the present composition does not rely on or require a solvent, the optional inclusion of solvent is still within the claimed scope).  If Applicant intends to distinguish the present invention over the prior art based on the absence of solvent, they would need to add such a limitation to the claims.  However, since the primary reference teaches removing the solvent prior to curing (as noted by Applicant), the composition after drying and before curing would lack solvent and be within the claimed scope.
Applicant appears to argue that the solvent in the prior art prevents the prior art from achieving the claimed selective adhesion property but there is no evidence to support this assertion (especially because solvent is not a reactive/functional part of the composition, does not appear to affect adhesion properties, and is removed via drying prior to curing anyway).  It is maintained that because the amounts and types of ingredients in the combined references of the prior art overlap the types and amounts of ingredients in the present application, these overlapping compositions in the prior art will inherently (necessarily) produce the same adhesive properties.  When two compositions are made from the same ingredients at the same amounts (as in the overlapping embodiments of the combined references cited above and the corresponding embodiments of the present application) those two compositions will inherently/necessarily/inevitably have the same properties.    
Applicant argues that the primary reference does not disclose silica filler but this is improper piecemeal analysis.
The declaration argues against the combination with Jeram because the reference is of “disparate focus in technology.”  This is not persuasive because Applicant appears to be applying an improperly narrow requirement for analogous art.  Jeram does not need to explicitly mention “adhesion” because it is directed to a composition that is highly analogous in terms of the overall reactive chemistry being used (polyorganosiloxane compositions that are cured via reacting alkenyl groups and hydrogen groups on separate polysiloxane precursors).  Jeram is even more specifically related to the primary reference based on the similar structure of the hydrogen functional polysiloxane (i.e., Jeram merely provides a teaching regarding the number of x and r units in the same type of polysiloxane as is already generally taught in the primary reference, i.e., a polysiloxane that already has x and r units and is used for the same function as in Jeram).
Applicant and the declarant then appear to argue that the primary reference should have already taught the x:r ratio and the fact that they did not disclose an x:r ratio means that they consider it irrelevant to their invention (or in other words, because the primary reference fails to disclose a certain teaching, that teaching cannot be supplied by a secondary reference because the primary reference clearly does not care about that subject matter enough to disclose it).  This is contrary to the entire concept of relying on a secondary reference in a prior art rejection (because a secondary reference always supplies a teaching that is missing from the primary reference).  In this instance, the primary reference did not limit the ratio of x and r groups in their disclosure, thus leaving the selection of a suitable ratio to one having ordinary skill in the art (with the secondary reference supplying such a teaching).
It is further noted that Yoshida provides an additional and alternative basis for rendering obvious the claimed x and r ratio (see above), which Applicant may have overlooked..
Applicant argues that there is no motivation to include additional ingredients in the primary reference but the reference specifically suggests adding additives/fillers.
Applicant argues that Jeram is a two part composition which is different from what is claimed.  However, the claims merely require that all the claimed ingredients are combined, which would be the case once the two parts of a two part composition are combined for curing (i.e., the claims do not preclude a two part composition). 
Applicant refers to hindsight, but the subject matter relied upon in the rejection is supplied by the prior art, with any changes from the primary reference being motivated by the secondary references, and therefore this is not based on hindsight. 
Returning to the unexpected results discussed earlier, as explained above and in previous Office actions, the showing of unexpected results is still not sufficient for the same reasons previously provided (i.e., commensurate in scope problems).
Specifically, the amounts of the various ingredients being claimed (in claim 23) are much broader than the amounts tested in the examples.  Given that the unexpectedly improved property apparently includes curing speed (according to Applicant’s remarks) it appears that all of the claimed ingredients would influence curing speed and therefore the scope of all of the claimed ingredients needs to be commensurately represented by the examples.  In addition to the amounts as claimed being significantly broader than the amounts in the examples, the types of ingredients being claimed are also much broader than in the examples.  In particular the type of A ingredient and B2 ingredient are much broader than the examples in terms of the MW/degree of polymerization and also the type and amount of repeating units.  Even the B1 ingredient, which is recited more narrowly, is still unclear in terms of commensurate in scope because it is unclear what the x and r values of the exemplified B1 ingredient are.  The adhesion promoter ingredient 
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787